DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant application, which has an actual filing date on or after March 16, 2013, is considered a transition application because the application claims benefit of at least one prior-filed application with an actual filing date prior to March 16, 2013. Although the instant application does not contain a 37 CFR 1.55/1.78 statement indicating that this application should be examined under the AIA  (First Inventor to File), a review of the disclosures of both the instant application and the applications to which the instant application claims benefit under 35 U.S.C. 120 or 119(e) by the examiner reveals that at least one claim presented or that has ever been presented in the instant application is drawn to an invention having an effective filing date on or after March 16, 2013.
More specifically, as discussed previously, the full scope of original claim 1 of the instant application does not find support in any of the prior-filed applications. This original claim required hybridization with a padlock probe, obtaining a circularized hybridized padlock probe by ligation, removing non-circularized probes by exonucleolysis, and amplifying the circularized probes. The term “padlock probe” in original claim 1 is a generic term since it encompasses at least the following different types of probes: (i) a probe in which the 5’ and 3’ ends hybridize to the target nucleic acid such that they are immediately adjacent to one another and can be ligated without a gap filling step; and (ii) a probe in which the 5’ and 3’ ends hybridize to the target nucleic acid such that a gap of one or several nucleotides exists between the ends of the hybridized probe. This gap must be filled prior to ligation by polymerase extension or ligation of Molecular Biotechnology 2001; 19: 29-44; cited previously) at Figures 9-10 and section 3.2 on pages 35-36. See also Landegren et al. (US 6,235,472 B1; cited previously) at column 2, line 35 – column 3, line 10; column 4, lines 43-60; and column 5, lines 11-28.
Since the specification of the instant application does not define the term “padlock probe,” that term is generic to the aforementioned two types of padlock probes. In other words, original claim 1 in the instant application encompasses methods in which the padlock probe requires gap-filling prior to ligation as well as methods that do not include a pre-ligation gap-filling step.
The disclosure of the prior-filed applications fails to support the full scope of original claim 1 for the following reasons. First, there is no generic disclosure in any of the prior-filed applications that concerns the use of padlock probes. Instead, the prior-filed applications only describe a particular type of padlock probe that requires gap filling. As can be seen in the specification of prior-filed Application Serial No. 11/603,406, which contains the most detailed description of padlock probes in the prior-filed applications, only a particular species of padlock probes, molecular inversion probes (MIPs), is described (see, e.g., page 7, lines 8-31; page 33, lines 15-22; and page 74, lines 1-2). This disclosure of a single species is insufficient to support a claim that is generic to any type of padlock probe (i.e., padlock probes that lack a gap, padlock probes that contain a single-nucleotide gap, and padlock probes that contain a gap of more than one nucleotide). See also MPEP 2163.05 I.B, which notes that a disclosure that describes only a single species within a genus may not support a claim to that genus. 

Accordingly, the instant application has contained at least one original claim with an effective filing date after March 16, 2013, and the instant application is subject to the provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejections set forth below will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on January 11, 2021 has been entered.
 	Claims 1, 2, 6-12, and 16-20 are pending. Claims 1, 2, and 6-10 are under examination. Claims 11, 12, and 16-20 remain withdrawn from consideration as being drawn to a non-elected invention. 

Response to Arguments
3.	Applicant's arguments filed on January 11, 2021 have been fully considered.
Priority 
	It is first noted that the “Priority” section has been modified to account for the amendments to step (b) in claim 1, which narrow the claim to require gap-filling prior to ligation of the padlock probe, thereby causing the claims to no longer encompass the use of padlock probes that are not subjected to a pre-ligation gap-filling step.1 It is also noted that the issue is largely an academic one since all of the prior art references cited in the new rejections set forth below were published prior to the effective filing date of the ‘406 application.
	Applicant’s arguments on pages 5-9 of the Remarks, which allege that the claims under examination are entitled to at least the filing date of Application Serial No. 11/603,406 (November 22, 2006), have been considered to the extent that they apply to the current “Priority” section, but they were not fully persuasive for the following reasons.
	Argument:
Applicant first argues that the specification of both the instant application and the ‘406 application do, in fact, use the term “padlock probes” generically and only disclose molecular inversion probes (MIPs) as an example of padlock probes (Remarks, pages 5-6). Applicant points to para. 27 of the specification of the instant application and page 7 of the ‘406 application to support this argument (Remarks, pages 5-6). Applicant also argues that the fact that claims 5 & 22 of the ‘406 application recite “other circularizing probes” clearly indicates that probes other than MIPs were contemplated (Remarks, page 6). Applicant further points to the prior art of Nilsson et al., Science 265: 2085-2088 (1994) and Landegren et al., Comp. Funct. Genom. 4: 525-530 (2003) as evidence that the term “padlock probes” was recognized by ordinary artisans 
Response:
In response, it is first noted that the examiner agrees that the ordinary artisan at the time of filing of the ‘406 application would have understood the term “padlock probes” to include probes that require gap-filling prior to ligation as well as probes that do not require a pre-ligation gap-filling step. This point is largely moot in view of the amendments to claim 1, though, which require a gap-filling padlock probes.
Second, Applicant’s arguments regarding the ‘406 application and the instant application have been fully considered, but they were not persuasive for essentially the reasons set forth earlier in prosecution. As to the disclosure on page 7 of the ‘406 application and the corresponding portion in para. 27 of the specification of the instant application, as discussed previously, the entire discussion in these portions of the ‘406 application and the instant application relates to the use of MIPs. It is true that the cited portions do not use the term “MIP” exclusively, but it is clear from reading the entire passage, which is the same in both the ‘406 application and the instant application, that only MIPs are contemplated and the use of “the padlock probe” and “the circular probes” on page 7 refers to MIPs rather than padlock probes in general. As to claims 5 and 22 of the ‘406 application, as discussed in the Advisory action mailed on November 18, 2020, it appears that Applicant is referring to claims 5 and 22 of US 8,532,930 B2, which issued from the ‘406 application, rather than original claims 5 and 22. Thus, the content of issued claims 5 and 22 of the ‘930 patent is not part of the original disclosure used to determine the effective filing date. 

Argument:
Applicant next argues that even if the ‘406 application is deemed to only disclose gap-filling padlock probes, this is sufficient to claim “padlock probes” generically in view of the guidance set forth in MPEP 2163.05 I.B (Remarks, pages 5-9). Here, Applicant argues that “[T]he gap-filling feature is auxiliary to the claimed invention consistent with MPEP 2163.05 I.B” (Remarks, page 6). See also pages 8-9 of the Remarks. Applicant also argues that the Office has misinterpreted the disclosure of the ‘406 application at pages 7-8, and this disclosure does not, in fact, teach away from the use of non-gap-filling padlock probes (Remarks, pages 6-8). Therefore, Applicant argues, the instant situation is the same as those described in MPEP 2163.05 I.B where a species was sufficient to support a genus (Remarks, pages 8-9). 
Response:
In response, it is first noted that Applicant’s arguments related to the ability to claim “padlock probes” generically are moot since all of the claims currently under examination require the use of a padlock probe that undergoes a pre-ligation gap-filling step. See step (b) in independent claim 1. Applicant’s arguments on pages 6-9 of the Remarks regarding the Office’s allegation that the ‘406 application teaches away from non-gap-filling probes are also moot since the claims no longer encompass the use of non-gap-filling padlock probes. 
To the extent that Applicant’s arguments apply to the current Priority section, which states that only the use of MIPs is supported by the ‘406 application, Applicant’s arguments are not persuasive. In particular, although the manner in which the gap-filling step occurs may be considered auxiliary to the claimed invention since the manner in which the gap-filling step is conducted appears to be immaterial, it remains unclear as to whether the applicant contemplated the full scope of the current claims, which continue to encompass padlock probes other than the Herschler and Smythe cases also discussed in MPEP 2163.05 I.B and additionally states that “The issue is whether a person skilled in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed.” In other words, the question of whether disclosure of a species is sufficient to support a more generic claim depends on the particular case and may or may not be sufficient. In this case, as discussed above, the ‘406 application only describes the use of a particular type of padlock probe and contains absolutely nothing that would reasonably indicate to the ordinary artisan that the use of any other type of padlock probe was contemplated. Accordingly, even if the manner in which the gap-filling step occurs is considered auxiliary to the invention, the disclosure of the ‘406 application does not indicate that Applicant contemplated the full scope of the claimed invention (i.e., the use of padlock probes other than MIPs). 
Argument:
Applicant additionally argues that the discussion on page 8 of the ‘406 application provides support for claiming “padlock probes” in a generic way (Remarks, page 8). Applicant also argues that “[T]he skilled artisan would understand that the disclosure of MIPs is representative of the genus of padlock probes, which would be operable in the method whether they are gap-filling probes or non-gap-filling probes” (Remarks, page 9).
	Response:
	This argument is moot since the claims under examination no longer recite “padlock probes” in a way that encompasses gap-filling and non-gap-filling padlock probes. To the extent that the argument applies to the current comments in the Priority section, which state that only 
	Argument:
	Lastly, Applicant argues that Tronzo v. Biomet, 156 F.3d at 1158-59, 47 USPQ2d at 1833 (Fed. Circ. 1998), which was discussed in the Final Rejection and the Advisory action, is not relevant to the present case because the ‘406 application does not, in fact, teach away from non-gap-filling probes (Remarks, page 9).
	Response:
	This argument is moot because the claims under examination no longer encompass the use of non-gap-filling probes. 
	Since Applicant’s arguments were not persuasive, the effective filing date of the claims under examination remains February 2, 2018 except when the padlock probe is a MIP. When the padlock probe is a MIP, the claims under examination have an effective filing date of November March 17, 2008, which is the filing date of prior-filed Application Serial No. 12/076,348.
	Objection to the Specification 
Applicant argues that the specification provides proper antecedent basis for the subject matter of claim 1 (Remarks, page 10). Here, Applicant argues that the ordinary artisan would 
These arguments apply to the modified objection set forth below, but they were not persuasive. First, the basis of the objection is not that the meaning of the term “padlock probe” is unclear; the examiner agrees that the ordinary artisan knows what is encompassed by the term “padlock probe.” Instead, the issue is that the specification does not provide adequate written description support for the subject matter of step (b) in claim 1 since the discussion in the specification is limited to a particular type of padlock probe (see paras. 27 and 28, where a particular type of padlock probes—MIPs—are described). Since original claim 1 provides support for the subject matter of amended step (b) in claim 1, this is not a new matter issue. Instead, as discussed in MPEP 2163.06 III, the specification should amended to provide support (antecedent basis) for this subject matter disclosed in the original claims but not in the specification. The objection the specification is still considered proper and has been maintained. 
	Rejections of claims 1, 2, and 6-10 under 35 U.S.C. 103 citing Sparks, Lizardi, and Tang as the primary combination of references
Applicant argues that the rejections should be withdrawn because Sparks does not qualify as prior art against the claims (Remarks, page 11).
This argument was persuasive. The discussion in Sparks only relates to molecular inversion probes (MIPs), and the use of these probes finds support in at least prior-filed Application Serial No. 12/076,348, which has an effective filing date earlier than both the publication date and the effective filing date of Sparks. Accordingly, Sparks does not qualify as prior art, and the rejections have been withdrawn. 
Priority
4.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 and 119(e) as follows.
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
In this case, none of the prior-filed applications provides adequate support under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for the full scope of claim 1, from which claims 2 and 6-10 depend. 
Claim 1 as amended requires hybridization with a padlock probe, obtaining a circularized hybridized padlock probe by gap filling and ligation, removing non-circularized probes by exonucleolysis, and amplifying the circularized probes. The claim encompasses molecular inversion probes (MIPs), which have particular features that include a tag sequence, primer binding sites, and a cleavage site arranged in a particular way relative to one another. See, e.g., para. 26 in the Specification of the instant application. See also Hardenbol et al. (Nature Biotechnology 2003; 21: 673-678) at Figure 2, for example.2 Prior-filed Application Serial Nos. February 2, 2018 (i.e., the filing date of the instant application).
When the padlock probe is a MIP, the claims have an effective filing date of March 17, 2008, which is the filing date of the ‘348 application. The provisional applications to which the ‘348 application claims benefit do not provide adequate support for the instant claims at least because they either do not disclose padlock probes or fail to disclose the exonucleolysis step recited in claim 1. Prior-filed Application Serial Nos. 11/496,982 and 11/634,550 and also the provisional applications to which they claim benefit do not provide adequate support for the instant claims at least because they fail to disclose padlock probes. Lastly, as noted above, prior-filed Application Serial No. 11/603,406 discloses MIPs, but neither this application nor the provisional applications to which it claims benefit disclose a method that includes amplification and analysis of a chromosome(s) of interest and a reference chromosome(s) as required by the instant claim 1. Thus, when the padlock probe is a MIP, the instant claims 1, 2, and 6-10 have an effective filing date of March 17, 2008.

Specification
5.	The specification is objected to because it fails to provide adequate support for the padlock probes recited in step (b) of claim 1. Step (b) of claim 1 encompasses the use of MIPs, 
	
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.	Claims 1 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Dhallan (US 2004/0137470 A1) in view of Lizardi (5,854,033).3
	The instant claims are drawn to a method that includes measuring the amounts of fetal chromosome segments on one or more chromosomes of interest and one or more reference 
Regarding claims 1 and 6, Dhallan teaches a method for measuring the amounts fetal chromosome segments of interest in a maternal blood sample that comprises targeted PCR of a plurality of SNP loci followed by determining the genotype at each amplified SNP locus (see, for example, Example 13 on pp. 109-117). More specifically, the method of Dhallan first comprises obtaining a maternal blood sample containing maternal and fetal chromosome segments of interest (see, for example, Example 13 at paras. 1783 and 1788-1794; see also para. 2146). Next, SNP loci of interest on the fetal and maternal chromosome segments of interest are amplified via targeted PCR (paras. 1799-2117) and the genotype at each amplified SNP locus is determined (paras. 2122-2142). The method may also include amplification and analysis (i.e., measuring amounts) of loci on a reference chromosome in the maternal blood sample (para. 2148, where chromosome 1 is the reference chromosome).
Further regarding claim 1, Dhallan also teaches that the method disclosed in Example 13 can be practiced using cell-free DNA isolated from a maternal blood sample (see paras. 1783-1787; see also paras. 2146-2147 as well as paras. 44, 58, and 176). The reference additionally teaches that the method can be performed irrespective of the allele value (paras. 2149-2150; see also paras. 387-394).
Further regarding claim 1 and also regarding claims 6 and 7, Dhallan further teaches that the method also comprises comparing measured amounts of amplified chromosome segments of interest with the measured amounts of amplified reference chromosome segments (paras. 1786-1787 and 2147-2148). 

Regarding claim 9, Dhallan teaches that the method may include combining measured amounts of chromosome segments from each chromosome of interest into a single measurement for each chromosome (paras. 1786-1787; see also paras. 387-394 as well as para. 2222 & Table XX in Example 14, which discloses a method with the same general features as the method disclosed in Example 13). 
Regarding claim 10, Dhallan teaches that the chromosome segments of interest may map to chromosome 13, 18, and/or 21 (see, e.g., paras. 2145 and 2148). 
Dhallan does not teach all of the elements of the rejected claims. In particular, Dhallan teaches targeted PCR amplification rather than a process comprising amplification of a ligated padlock probe.
Lizardi discloses a nucleic acid amplification method that comprises the use of a padlock probe (see, e.g., the abstract and Figures 1-4). Regarding claim 1, the method of Lizardi includes the following steps: (i) hybridizing an open circle probe to a target nucleic acid, (ii) ligating the ends of the open circle probe to generate a circularized padlock probe hybridized to the target 
Lizardi teaches that the disclosed method is very sensitive and specific and also has the advantages of being isothermal, suitable for multiplexing, and capable of quantitative detection (see, e.g., the abstract and column 3, lines 16-23). Lizardi further teaches that “A single round of amplification using rolling circle replication results in a large amplification of the circularized probe sequences, orders of magnitude greater than a single cycle of PCR replication” (column 2, lines 62-65). Lizardi additionally describes the method as “less complicated and much more consistent in output” for the following reasons (column 3, lines 24-34): (1) the sequence targeted by the primer is arbitrary (i.e., not limited by the target nucleic acid sequence) and can be the same for all probes in a multiplex reaction; and (2) the amplification step is conducted isothermally rather than via thermal cycling. 
Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to substitute rolling circle amplification using padlock probes as described in Lizardi for the targeted PCR disclosed in Dhallan. Dhallan provides motivation to use methods other than targeted PCR in paras. 264-265, for example, where the reference teaches that any desired prima facie obvious. 

9.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over (US 2004/0137470 A1) in view of Lizardi (5,854,033) and further in view of Rogaeva et al. (Neuromolecular Medicine 2002; 2: 1-10).4 
As discussed above, the teachings of Dhallan in view of Lizardi render obvious the methods of claims 1 and 6-10. 

Lizardi does not remedy this deficiency in Dhallan.
Rogaeva, however, teaches that such mutations (i.e., fully penetrant mutations) frequently occur in early-onset Alzheimer’s disease (page 2, column 2 – page 3, column 1). 
Prior to the effective filing date of the claimed invention, it would have been prima facie obvious for one of ordinary skill in the art to use the method of Dhallan in view of Lizardi to detect the fully penetrant mutations described in Rogaeva. As discussed above, Dhallan provides motivation to use SNPs for genetic diagnosis in the fetus, and Rogaeva provides motivation to detect fully penetrant mutations by teaching that these mutations are frequently found in early-onset Alzheimer’s disease (page 2, column 2 – page 3, column 1). Thus, the ordinary artisan would have been motivated to detect the fully penetrant mutations disclosed in Rogaeva to obtain the ability to use the method of Dhallan in view of Lizardi to assess the fetus for an additional condition. The ordinary artisan would have had a reasonable expectation of success since Rogaeva discloses the prior art in which the fully penetrant risk-associated mutations are described (page 3, column 1). Thus, the method of claim 2 is prima facie obvious.

Conclusion
10.	No claims are currently allowable. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The amendments to step (b) of claim 1 were made on 10/28/20, but they were not accompanied by the appropriate markings. 
        2 Hardenbol was cited on the IDS filed on February 22, 2018.
        3 Dhallan was cited on an IDS and is newly applied. Lizardi was cited in the last Office action.
        4 Dhallan was cited on an IDS and is newly applied. Lizardi and Rogaeva were cited in the last Office action.